

	

		III

		109th CONGRESS

		1st Session

		S. RES. 345

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Byrd (for himself

			 and Mr. Rockefeller) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the 100th anniversary of Fenton

		  Art Glass, a beloved institution in West Virginia, that continues to contribute

		  to the economic and cultural heritage of the State through its production of

		  world renowned, hand-blown glass.

	

	

		Whereas Fenton Art Glass rose from its humble beginnings

			 as a glass decorating company in 1905, and came to settle in Williamstown, West

			 Virginia, by opening a factory to create their own glass when they were unable

			 to obtain the glass that they needed;

		Whereas, with the vision of brothers Frank and John

			 Fenton, Fenton Art Glass began to create innovative new colors and established

			 the company in the forefront of the hand-blown glass industry;

		Whereas in 1907, Fenton introduced its highly colorful

			 Iridescent, or Carnival Glass, which became instantly successful

			 throughout the country and is now highly prized by collectors around the

			 world;

		Whereas during the 1930s and 1940s, Fenton addressed the

			 shortages felt by families in the United States by producing mixing bowls and

			 tableware that were often unavailable during the World War II and Depression

			 shortages;

		Whereas Fenton Art Glass is not only a family tradition,

			 with the third generation of the Fenton family now carrying on the legacy, but

			 also a West Virginia institution, employing generations of workers; and

		Whereas Fenton Glass, known for its beauty and precision

			 in craftsmanship, is a symbol of the dedication and care of the Fenton family,

			 as well as the pride in craftsmanship so characteristic of the West Virginia

			 people: Now, therefore, be it

		

	

		That the Senate congratulates Fenton

			 Art Glass on its centennial milestone, for creating beautiful, hand-blown glass

			 in West Virginia for 100 years.

		

